        Case 3:14-cv-00956-JBA Document 537 Filed 10/28/19 Page 1 of 5



OUTTEN & GOLDEN LLP                               FEINBERG JACKSON WORTHMAN
Jahan C. Sagafi*                                  & WASOW
One California Street, 12th Floor                 Todd Jackson*
San Francisco, CA 94111
Telephone: (415) 638-8800                         Darin Ranahan*
                                                  Genevieve Casey*
Darnley D. Stewart*                               383 4th Street, Suite 201
Michael J. Scimone*                               Oakland, CA 94607
Michael N. Litrownik (ct 28845)                   Telephone: (510) 269-7998
Jared Goldman *
685 Third Avenue, 25th Floor                      LIEFF CABRASER HEIMANN &
New York, New York 10017
Telephone: (212) 245-1000                         BERNSTEIN LLP
                                                  Daniel M. Hutchinson*
SUSMAN, DUFFY & SEGALOFF, P.C.                    Lin Y. Chan*
Karen B. Kravetz (ct 19665)                       275 Battery Street, 29th Floor
P.O. Box 1684                                     San Francisco, CA 94111
New Haven, CT 06507                               Telephone: (415) 956-1000
Telephone: (203) 624-9830

Attorneys for Plaintiffs and the Classes and      *admitted pro hac vice
Collective

                              UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF CONNECTICUT


                                                            No.: 3:14-cv-956 (JBA)
  JOSEPH STRAUCH, TIMOTHY COLBY,
  CHARLES TURNER, and VERNON CARRE, on
  behalf of themselves and all those similarly situated,   NOTICE OF UPDATED COSTS
                                                           AND ERRATA
                         Plaintiffs,

         v.

  COMPUTER SCIENCES CORPORATION,

                         Defendant.
         Case 3:14-cv-00956-JBA Document 537 Filed 10/28/19 Page 2 of 5



       Plaintiffs respectfully submit this update and errata to supplement Class Counsel’s Post-

Trial Motion for Attorneys’ Fees and Costs (“Fee Motion”), ECF No. 520.

Lodestar Correction (Reduction of $3,575)

       1.      Total Lodestar Amount. In the original briefing, Plaintiffs miscalculated the

Total Lodestar Amount. That amount should be reduced by $3,575. After correcting for that

miscalculation, Class Counsel’s corrected Total Lodestar Amount is $10,678,854.50 (not

$10,682,429.50, as stated in Plaintiffs’ Memorandum of Law, ECF No. 520, at page 13, first

paragraph, page 14, second paragraph, and the Declaration of Jahan C. Sagafi (“Sagafi Decl.”),

ECF No. 520-1, at page 30, ¶ 76).

       2.      Reduced Lodestar Amount. The error in calculating Total Lodestar resulted in a

miscalculation of the Reduced Lodestar Amount (defined as the Total Lodestar Amount after

application of further voluntary reductions). That amount should also be reduced by $3,575.

After correcting for that miscalculation, Class Counsel’s corrected Reduced Lodestar Amount is

$10,163,289.00 (not $10,166,864.00), as stated in the Memorandum of Law, ECF No. 520, at

page 14, second paragraph, and page 18, first paragraph.

       3.      Requested Fee. The above error also resulted in a miscalculation of the

Requested Fee. That amount should be reduced by $4,789.54 (because the Requested Fee would

be reduced by (($3,575 * 1.5) * 48.3%) + (($3,575 * 1.19) * 51.7%)), which reflects Plaintiffs’

requested fee enhancements. After correcting for that miscalculation, Class Counsel’s corrected

Requested Fee is $13,616,063.17 (not $13,620,852.71), as stated in the Memorandum of Law,

ECF No. 520, at page 1, first paragraph, page 32, second paragraph, and page 40, third

paragraph.




                                                2
         Case 3:14-cv-00956-JBA Document 537 Filed 10/28/19 Page 3 of 5



       4.      Resulting exhibits. These corrections also merit corrections to Exbibits C

(Lodestar, by Seniority of Timekeeper Report (ECF No. 520-4)), I (Lodestar, by Phase of

Litigation Report (ECF No. 520-10)), and N (Lodestar Summary Report (ECF No. 520-15)).

Corrected versions of those exhibits are attached to this submission.

Cost Correction (No Change)

       5.      Hutchinson declaration. The Declaration Daniel M. Hutchinson (“Hutchinson

Decl.”), ECF No. 520-20, erroneously included a cost fund payment of $30,000 by Lieff

Cabraser Heimann & Bernstein LLP (“LCHB”) as a cost to be reimbursed. The cost fund was

Class Counsel’s internal mechanism for sharing the cost burden among firms, allowing for each

firm to contribute to costs that Outten & Golden was paying. Thus, LCHB’s costs as of the date

of the Fee Motion were $107,114.50 (not $137,114.50, as stated in the Hutchinson Decl. at page

28, ¶ 60). This error did not affect other cost calculations (i.e., Class Counsel requested total

costs of $535,201.54 to be reimbursed, Memorandum of Law, ECF No. 520, at page 1, first

paragraph, and this figure did not include LCHB’s $30,000 cost fund payment).

Cost Updates (Addition of $49,359.00)
       6.      Expert and Special Master costs. The Fee Motion omits $49,359.00 in out-of-

pocket costs for which Plaintiffs received invoices after filing the Fee Motion. These costs are

for data calculations and related work performed by David Breshears and for work performed by

the Special Master in relation to the expert fees dispute. In an effort to promptly advise the

Court and opposing counsel of these additional costs, Plaintiffs have updated their costs to

$584,560.54 (not $535,201.54, as stated in Plaintiffs’ Memorandum of Law, ECF No. 520, at

page 1, first paragraph, page 20, third paragraph, page 34, second paragraph, page 39, first

paragraph, page 40, third paragraph, and the Sagafi Decl. at page 30, ¶ 75).




                                                  3
           Case 3:14-cv-00956-JBA Document 537 Filed 10/28/19 Page 4 of 5



       7.      Exhibits. This correction also merits corrections to Exbibits O (Cost Summary

(ECF No. 520-16)) and P (Cost Detail (ECF No. 520-17)). Corrected versions of these exhibits

are attached to this submission.

       8.      Future expenses. Class Counsel anticipate that they will receive additional

invoices for out-of-pocket costs. For example, Class Counsel have not yet received all invoices

from the Special Master for work performed in relation to the expert fees dispute, which was

very recently completed. Plaintiffs will supplement their cost request at the appropriate time.

Exhibits

       9.      For the convenience of the Court and CSC, Plaintiffs respectfully submit as

attachments hereto updated exhibits to reflect the aforementioned corrections and updates.

       •       Exhibit C-2 (Lodestar, by Seniority of Timekeeper);

       •       Exhibit I-2 (Lodestar, by Phase of Litigation);

       •       Exhibit N-2 (Lodestar Summary Report);

       •       Exhibit O-2 (Costs Summary Report); and

       •       Exhibit P-2 (Detailed Cost Report)



 Dated: October 28, 2019                        Respectfully submitted,

                                                By: /s/ Jahan C. Sagafi
                                                     Jahan C. Sagafi


                                                OUTTEN & GOLDEN LLP
                                                Jahan C. Sagafi*
                                                One California Street, 12th Floor
                                                San Francisco, CA 94111
                                                Telephone: (415) 638-8800




                                                4
Case 3:14-cv-00956-JBA Document 537 Filed 10/28/19 Page 5 of 5



                              Darnley D. Stewart*
                              Michael J. Scimone*
                              Michael N. Litrownik (ct28845)
                              Jared Goldman*
                              685 Third Avenue, 25th Floor
                              New York, New York 10017
                              Telephone: (212) 245-1000

                              LIEFF CABRASER HEIMANN & BERNSTEIN LLP
                              Daniel M. Hutchinson*
                              Lin Y. Chan*
                              275 Battery Street, 29th Floor
                              San Francisco, CA 94111
                              Telephone: (415) 956-1000

                              FEINBERG JACKSON WORTHMAN & WASOW
                              Todd Jackson*
                              Darin Ranahan*
                              Genevieve Casey*
                              383 4th Street, Suite 201
                              Oakland, CA 94607
                              Telephone: (510) 269-7998

                              SUSMAN, DUFFY & SEGALOFF, P.C.
                              Karen B. Kravetz (ct19665)
                              P.O. Box 1684
                              New Haven, CT 06507
                              Telephone: (203) 624-9830

                              Attorneys for Plaintiffs, the Classes, and the Collective

                              *admitted pro hac vice




                              5
